In a child custody proceeding pursuant to Family Court Act article 6, the father appeals from so much of an order of the Family Court, Nassau County (Eisman, J.), dated August 7, 2007, as, upon the mother’s petition to modify a prior order of the same court (Koenig, J.) dated April 30, 1998, awarding the parties joint legal and physical custody of their children upon certain conditions, vacated the prior order.
Ordered that the order is affirmed insofar as appealed from, without costs or disbursements.
Under the highly unusual circumstances of this case, most particularly the length of time the parties have lived together since the Family Court issued its April 30, 1998 order, the Family Court properly vacated it. Fisher, J.P, Santucci, Balkin and Belen, JJ., concur.